Citation Nr: 1120095	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam and claims that he has diabetes mellitus and lower extremity peripheral neuropathy disabilities due to his exposure to herbicides in Vietnam.  The Veteran's VA medical records contain several diagnoses of diabetes mellitus, type II, including on VA examination in June 2008.  A VA examiner reviewed the Veteran's medical records and provided a negative opinion in October 2008.  She indicated that the diagnoses of diabetes mellitus was based on an inaccurate test in November 2007 and opined that the Veteran does not have diabetes mellitus.

The Board notes that there are references to the Veteran having diabetes mellitus in the VA medical records prior to November 2007.  Furthermore, although the October 2008 examiner indicated that the November 2007 testing was inaccurate, there is no indication that accurate testing has been done to determine whether the Veteran currently has diabetes mellitus.  Accordingly, the Board finds that the Veteran should be provided a new VA examination which performs all necessary tests in order to determine if the Veteran currently has diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from July 2009 to present.

2.  After the above has been accomplished, afford the Veteran a VA examination to determine whether the he currently has diabetes mellitus, type II.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this Remand, should be available to the examiner and reviewed in conjunction with the examination. 

If the examiner finds that the Veteran currently has diabetes mellitus, type II, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has peripheral neuropathy of the right and left lower extremities that was caused or aggravated by his diabetes mellitus.  A rationale for all opinions should be provided.

3.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


